Case 5:21-cv-00011-LGW-BWC Document 4 Filed 03/23/21 Page 1 of 1

In the Anited States District Court
Por the Southern District of Georgia
Waycross Dibision

TRACII RUFUS-AIKEN; and CRYSTAL *
RUFUS-AIKEN, *
*
Plaintiffs, * CIVIL ACTION NO.: 5:21-cv-11
*
v. *
*
STATE OF GEORGIA, et al., *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 3. Plaintiffs did not file Objections
to this Report and Recommendation. Thus, the Court ADOPTS the
Magistrate Judge’s Report and Recommendation as the opinion of
the Court, DISMISSES without prejudice Plaintiffs’ Complaint for
failure to follow this Court’s directive, DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment of
dismissal, and DENIES Plaintiffs in forma pauperis status on

appeal.

SO ORDERED, this / d ti , 2021.

  
 

 

 

HOM. LISK GODBEY WOOD, JUDGE
UNJTED/SSTATES DISTRICT COURT
SO RN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
